BOLIN, Judge.
This is a suit for the balance allegedly due on a promissory note in the original sum of $1,000, executed by Monteen Haynes to plaintiff. From judgment in plaintiff’s favor for the principal amount of the note, plus 6% interest, attorney’s fees and costs, defendants, husband and wife, appeal.
The evidence is undisputed that Mrs. Haynes obtained a loan of $1,000 from plaintiff for and on behalf of the marital community in order to renovate a building in which she opened a loan business in Logansport, Louisiana. To evidence this debt Mrs. Haynes executed a promissory note payable to plaintiff. Except for two annual interest payments, at the specified rate of 6%, no payments have been made on the note which is past due. Defendants filed a general denial to plaintiff’s demands *391and a special defense that plaintiff had agreed to furnish the necessary capital for the contemplated loan business, after which the company was to become a partnership. In addition to the special defense that the debt sued on was a partnership debt, defendants alleged plaintiff had refused to advance the necessary capital which refusal resulted in the business going broke. Defendants reconvened for their alleged losses caused by failure of business.
This case presents no legal issues but on the contrary involves purely factual matters. At the conclusion of a rather short trial, the district judge decided the case from the bench and his oral reasons for judgment were incorporated in the transcript of testimony. He concluded plaintiff had established the debt by proving the promissory note was due and unpaid and defendants had failed to prove their special defense and reconventional demand. As we find no manifest error in such conclusions, the judgment of the lower court is affirmed at appellants’ cost.
Affirmed.